Case 1:20-cv-00977-PAB Document 29 Filed 04/14/20 USDC Colorado Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

   Civil Action No.: 1:20-cv-00977-PAB-MEH

   THOMAS CARRANZA, et al.

           Plaintiffs, on their own and on behalf of a class of similarly situated persons,

   v.

   STEVEN REAMS, Sheriff of Weld County, Colorado, in his official capacity,

           Defendant.


       WITHDRAWAL OF REQUEST FOR TEMPORARY RESTRAINING ORDER
       AND REQUEST FOR SETTING OF PRELIMINARY INJUNCTION HEARING


           Plaintiffs, by and through under signed counsel, hereby withdraw their request for

   issuance of a temporary restraining order and respectfully request that this Court set a

   preliminary injunction hearing in this matter during the week of April 27, 2020,1 and state

   in support as follows:

           The Notice of Supplemental Authorities, and accompanying declarations, filed

   yesterday afternoon demonstrate genuine and grave factual disputes about what has or

   has not been occurring at the Weld County Jail (“WCJ”) to protect medically vulnerable

   persons detained there from COVID-19. [Doc. #28]. One area of agreement, however, is

   that since the morning of April 7, 2020, when undersigned counsel notified Defendant

   that this lawsuit would be filed, Defendant has been rushing to put in place measures to

   attempt to control the current outbreak of COVID-19 at WCJ. Those new measures were




   1
    Plaintiffs file this motion in lieu of the reply brief ordered by this Court. [Doc. #27].
   Plaintiffs believe that the relief requested herein moots their reply.
Case 1:20-cv-00977-PAB Document 29 Filed 04/14/20 USDC Colorado Page 2 of 5




   presented to Plaintiffs’ medical expert at a walk-through of the WCJ on Friday, April 10,

   2020.

             It is too soon to know whether the new steps taken by Defendant will mitigate the

   current outbreak, which was the predictable result of Defendant’s inaction over the last

   several weeks, and whether these new steps will protect vulnerable persons detained in

   WCJ moving forward. Given the changed circumstances, and to allow time to assess the

   new measures, Plaintiffs now withdraw their request for a temporary restraining order.

   Instead, they request that this Court set the matter for a preliminary injunction hearing

   during the week of April 27, 2020. Plaintiffs believe proceeding in this manner will

   conserve judicial resources while allowing both sides to develop a more complete factual

   record regarding any changed circumstances at the WCJ since the commencement of this

   action.

                          Conferral Pursuant To D.C.COLO.LCivR 7.1

             Counsel for Plaintiffs, Andy McNulty, certifies that he conferred with counsel for

   Defendant via email on April 14, 2020. Counsel for Defendant responded as follows (and

   requested that the entirety of the response be outlined in this motion):

             Defendant does not oppose Plaintiffs’ intent to withdraw their request for
             a temporary restraining order, but this lack of opposition is contingent
             upon Plaintiffs filing a reply addressing to the legal issues which the Court
             raised in ECF 27 by Saturday, April 18 at 11:59 PM, because that
             approximates the amount of time Defendant had to react to ECF 1 and
             because Defendant does not believe there is any need for any hearing
             given Plaintiffs cannot overcome the many legal impediments to any
             injunctive relief as outlined in Defendant’s Response. Defendant takes no
             position on if or when any preliminary injunction hearing should be set
             (for the reasons already stated) but states the Court should have the benefit
             of receiving Plaintiffs’ reaction to ECF 27 well prior to any such hearing,
             and further states Defendant’s declaration and its documentation constitute
             proof positive of the multitude of measures which Defendant already put
             in place on or before 11:59 PM on April 6, 2020.
Case 1:20-cv-00977-PAB Document 29 Filed 04/14/20 USDC Colorado Page 3 of 5




           WHEREFORE, Plaintiffs respectfully request that this Court grant this motion,

   withdraw Plaintiffs’ request for temporary restraining order, and set this matter for a

   preliminary injunction hearing during the week of April 27, 2020, and for any other relief

   that is just and proper.

           Dated: April 14, 2020
                                                 Respectfully submitted,

                                                 s/ Andy McNulty
                                                 Andy McNulty
                                                 Michael P. Fairhurst
                                                 David A. Lane
                                                 Darold W. Killmer
                                                 KILLMER, LANE & NEWMAN, LLP
                                                 1543 Champa St. Suite 400
                                                 Denver, CO 80202
                                                 (303) 571-1000
                                                 (303) 571-1001 Facsimile
                                                 amcnulty@kln-law.com
                                                 mfairhurst@kln-law.com
                                                 dlane@kln-law.com
                                                 dkillmer@kn-law.com

                                                 and

                                                 David G. Maxted
                                                 Maxted Law LLC
                                                 1543 Champa Street Suite 400
                                                 Denver, CO 80202
                                                 Phone: 720-717-0877
                                                 Fax: 720-500-1251
                                                 dave@maxtedlaw.com

                                                 and

                                                 Jamie Hughes Hubbard
                                                 STIMSON STANCIL LABRANCHE HUBBARD,
                                                 LLC
                                                 Phone: 720.689.8909
                                                 Email: hubbard@sslhlaw.com
Case 1:20-cv-00977-PAB Document 29 Filed 04/14/20 USDC Colorado Page 4 of 5




                                     Counsel for Plaintiffs Carranza, Martinez,
                                     Propes, Ward and Hunter

                                     Mark Silverstein
                                     Rebecca T. Wallace
                                     Sara R. Neel
                                     AMERICAN CIVIL LIBERTIES UNION
                                     FOUNDATION OF COLORADO
                                     303 E. 17th Avenue, Suite 350
                                     Denver, Colorado 80203
                                     (720) 402-3114
                                     msilverstein@aclu-co.org
                                     rtwallace@aclu-co.org
                                     sneel@aclu-co.org

                                     and

                                     Daniel D. Williams
                                     Lauren E. Groth
                                     HUTCHINSON BLACK AND COOK,
                                     LLC
                                     921 Walnut Street, Suite 200
                                     Boulder, Colorado 80302
                                     (303) 442-6514
                                     Williams@hbcboulder.com
                                     Groth@hbcboulder.com
                                     In cooperation with the ACLU Foundation
                                     of Colorado

                                     Counsel for Plaintiffs Barnum and Lewis
Case 1:20-cv-00977-PAB Document 29 Filed 04/14/20 USDC Colorado Page 5 of 5




                                 CERTIFICATE OF SERVICE

          I hereby certify that on April 14, 2020, I electronically filed the foregoing
   WITHDRAWAL OF REQUEST FOR TEMPORARY RESTRAINING ORDER
   AND REQUEST FOR SETTING OF PRELIMINARY INJUNCTION HEARING
   with the Clerk of the Court using the CM/ECF system which will send notification to the
   following counsel.


   Matthew Hegarty
   Andrew Ringel
   John Peters
   HALL & EVANS LLC
   1001 17th Street, Suite 300
   Denver, CO 80202
   hegartym@hallevans.com
   ringel@hallevans.com
   jpeters@hallevans.com

                                               /s/ Charlotte Bocquin Scull
                                               Paralegal
